Smith v New York City Hous. Auth. (2016 NY Slip Op 02539)





Smith v New York City Hous. Auth.


2016 NY Slip Op 02539


Decided on March 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2016

Tom, J.P., Sweeny, Manzanet-Daniels, Gische, Gesmer, JJ.


689 401019/12

[*1]Audrey Smith, Plaintiff-Appellant,
vNew York City Housing Authority, Defendant-Respondent.


Audrey Smith, appellant pro se.
David Farber, New York City Housing Authority, New York (Ahbra L. Williams of counsel), for respondent.

Order, Supreme Court, New York County (Lucy Billings, J.), entered March 2, 2015, which denied plaintiff's motion for summary judgment, unanimously affirmed, without costs.
Pro se plaintiff seeks summary judgment on her claims that were previously dismissed by Supreme Court in December 2013 (the dismissal order). Having failed to appeal from the dismissal order, plaintiff cannot now attack it (see Dick v City of New York, 11 AD3d 239 [1st Dept 2004]). Furthermore, although plaintiff's claim arising under 12 USC 1701u(c)(1) was dismissed on a conditional basis only, since she failed to comply with the
dismissal order's plain terms, plaintiff's sole remedy was to timely appeal from the dismissal order, which she failed to do (id.).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2016
CLERK